Citation Nr: 0321160	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  00-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
service-connected laceration scar on the right ear.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for residuals of 
exposure to ionizing radiation.  

5.  Entitlement to service connection for residuals of 
paronychia of the fourth finger of the left hand and the 
thumb of the right hand.  

6.  Entitlement to service connection for residuals of 
frostbite of the feet.  

7.  Entitlement to service connection for residuals of 
cellulitis of the left lower leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active duty for training in the National 
Guard from February 1958 to August 1958, and active service 
in the Army from October 1958 to November 1964.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO granted service connection and an initial 
noncompensable rating for a laceration scar on the right ear 
from October 1998 and denied entitlement to service 
connection for bilateral hearing loss, tinnitus, residuals of 
exposure to ionizing radiation, residuals of paronychia of 
the fourth finger of the left hand and the thumb of the right 
hand, residuals of frostbite of the feet, and residuals of 
cellulitis of the left lower leg.  

In March 2001, the Board remanded the case to the RO to 
comply with provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) and to obtain two VA examinations for the 
veteran.  One of the requested VA examinations was completed 
in July 2002, and the other requested VA examination was 
never scheduled.  The veteran now resides in the jurisdiction 
of the Seattle, Washington, VARO, which recertified the 
appeal to the Board in June 2003.  

The Board will render a decision on the issue of entitlement 
to service connection for residuals of exposure to ionizing 
radiation and defer appellate consideration of the remaining 
issues until completion of the development requested in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  The veteran does not have a radiogenic disease or a 
disease specific to a radiation-exposed veteran.  

2.  The evidence does not include a medical opinion that a 
current disability resulted from exposure to ionizing 
radiation or any other event in service.  


CONCLUSION OF LAW

Residuals of exposure to ionizing radiation were not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.311 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service department records show that the veteran served as a 
heavy and very heavy field artillery crewman on active duty 
for training and active duty in the states of Oklahoma, 
Texas, and Washington.  He also served overseas in Germany 
from January 1959 to December 1960 and in The Netherlands 
from June 1962 to May 1964.  

A March 1963 discipline report states that the veteran was 
supposed to conduct a daytime training at the 8th USA Missile 
Detachment in The Netherlands but that he did not appear.  
When he appeared several hours later to conduct a night 
training at the same location, he was intoxicated and 
incapable of performing his duties.  

Service medical records show that, except for a one-inch scar 
under his right eye, the veteran's health was deemed normal 
and he denied a history of serious illness or injury at 
January 1958 enlistment, July 1958 separation, October 1958 
enlistment, June 1961 reenlistment, and October 1964 
separation examinations.  After the veteran's stepfather 
became bedridden with stomach cancer, the veteran received a 
November 1964 hardship discharge from service, which was not 
by reason of his own physical disability.  

Service medical records also show that, for five days in late 
October 1962 and early November 1962, the veteran was 
hospitalized for observation of suspected hemoptysis.  He 
reported consuming 8-10 shots of whisky and 5-10 beers per 
day over the last half-year and smoking 1-1/2 packs of 
cigarettes per day.  After heavy nights of drinking, he 
vomited in the mornings and coughed hard after vomiting.  He 
reported seeing streaks of blood in the vomit but no bright, 
red pure blood or clots.  No diseases were found, and the 
veteran was discharged from the hospital.  

After service, the veteran worked as a welder at a 
boilermaker refinery for thirty years, and he continued to 
drink alcohol and smoke heavily.  He eventually sued the 
homebuilding industry because he felt that exposure to 
asbestos while removing and replacing insulation on boilers 
had caused shortness of breath, a hacking cough, chest pain, 
liver cysts, skin boils, and perhaps other diseases not yet 
identified.  His private doctor noted that the veteran was 
hospitalized one month in 1973 for exposure to welding fumes 
and that he had been exposed to asbestos and other chemicals 
in the boilermaker refinery.  The veteran's private doctor 
attributed his current respiratory problems to asbestosis 
from his 30-year career as a welder and boilermaker.  

The veteran now contends that in-service exposure to 
radiation in Germany and The Netherlands, especially while 
loading parts to nuclear equipment, resulted in current 
residuals of exposure to ionizing radiation.  He does not 
believe that his 30-year history of exposure to asbestos and 
his half-century history of cigarette smoking had anything to 
do with his current illnesses.  


Preliminary Matter: Duties to Notify and to Assist

The claim of entitlement to service connection for residuals 
of exposure to ionizing radiation may be adjudicated on the 
merits because VA has fulfilled its duty to assist and inform 
the veteran in the development of the claim in compliance 
with the VCAA of 2000.  VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West 2002).  VA 
shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, and which evidence VA will attempt to obtain for the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers.  After the March 2001 Board 
remand instructed the RO to request specific VA medical 
records, a March 2003 VA notice stated that a VA Medical 
Center confirmed that the RO already had the records.  The 
veteran received a VA general medical examination in March 
1999 and a VA scars examination in July 2002.  The veteran 
and his representative filed several lay statements with the 
RO, and the veteran's January 2000 substantive appeal 
declined the opportunity for a personal hearing.  

The RO's February 1999, August 2001, and February 2003 
letters and a January 2003 supplemental statement of the case 
informed the veteran of the applicable laws and regulations, 
including provisions of the VCAA of 2000, the evidence needed 
to substantiate the claim, and which party was responsible 
for obtaining the evidence.  

In these documents, VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  The 
veteran's September 2001 statement asserted that he had no 
further evidence to present.  He filed no response to the 
RO's February 2003 letter that asked him to clarify if his 
liver cysts were spots or manifestations of a diagnosed liver 
disability.  

VA has fulfilled its duty to assist and inform the veteran in 
the development of the claim because he was informed of new 
and applicable laws and regulations, the evidence needed to 
substantiate the claim, told which party was responsible for 
obtaining the evidence, provided ample opportunity to submit 
such evidence, and VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi , 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Analysis

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  The veteran has asserted 
entitlement to service connection under four possible 
theories: 1) for a radiogenic disease resulting from exposure 
to radiation in service; 2) for a presumptive disease 
specific to a radiation-exposed veteran; 3) for a disease 
directly related to an event in service; and 4) for a 
presumptive chronic disease.  

Service connection cannot be granted under the first and 
second theories because the veteran does not have a 
radiogenic disease or a disease specific to a radiation-
exposed veteran and because the evidence does not include a 
medical opinion that such a current disability resulted from 
exposure to ionizing radiation in service.  The Board will 
review the criteria for establishing service connection under 
the first and second theories and then show why both of these 
theories fail.  

Under the first theory, when it is determined that a veteran 
was exposed to ionizing radiation, and he subsequently 
develops a radiogenic disease, it will be referred to the 
Under Secretary for Benefits and possibly an outside 
consultant for an advisory opinion before adjudication of the 
claim.  If either of the first two conditions are not met, 
the claim will not be referred, and the disease will not be 
considered to have resulted from exposure to ionizing 
radiation in service.  38 C.F.R. § 3.311(b).  

This theory may be applied when a radiogenic disease first 
becomes manifest after service but not manifest to a 
compensable degree within any applicable presumptive periods, 
and the veteran contends that the disease resulted from 
exposure to ionizing radiation in service.  See 38 C.F.R. 
§ 3.311(a).  A "radiogenic disease" is a disease that may 
have been induced by ionizing radiation.  

Radiogenic diseases include all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, multiple myeloma, 
posterior subcapsular catracts, non-malignant thyroid nodular 
disease, parathyroid adenoma, tumors of the brain and central 
nervous system, lymphomas other than Hodgkin's disease, 
cancers of the thyroid, breast, lung, bone, liver, skin, 
esophageal, stomach, colon, pancreas, kidney, urinary 
bladder, salivary gland, ovary, rectum, prostate, and any 
other cancer.  Bone cancer must become manifest within thirty 
years after exposure; leukemia may become manifest at any 
time after exposure; posterior subcapsular cataracts must 
become manifest six months or more after exposure; and the 
other listed diseases must become manifest five years or more 
after exposure.  In some circumstances, polycythemia vera may 
also be considered a radiogenic disease.  

An unlisted disease may also be considered for service 
connection as a radiogenic disease if the veteran has cited 
or submitted competent scientific or medical evidence that 
the claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b); Davis v. Brown, 10 Vet. App. 209, 211 (1997).  

Under the second theory, the veteran may establish 
presumptive service connection for a disease specific to a 
radiation-exposed veteran by first showing that he has 
current leukemia (other than chronic lymphocytic leukemia); 
multiple myeloma; lymphomas (except Hodgkin's disease); 
primary liver cancer (unless cirrhosis or hepatitis B is 
indicated); cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, urinary tract (including the 
kidneys, renal pelves, ureters, urinary bladder, and uretha), 
bone, brain, colon, long, or ovary; and bronchiolo-alveolar 
carcinoma.  See 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. 
§ 3.309(d)(2).  

If the veteran can show that he has such a presumptive 
disease, he must then show that he was a "radiation-exposed 
veteran" who participated in a radiation-risk activity, as 
defined for VA purposes.  Radiation-risk activities that 
occurred while the veteran was in service from 1958 to 1964 
include Operation HARDTACK I, Operation ARGUS, Operation 
HARDTACK II, Operation DOMINIC I , and Operation DOMINIC 
II/PLOWSHARE.  See 38 U.S.C.A. § 1112(c)(3); 38 C.F.R. 
§ 3.309(d)(3).  If both conditions are met, the disease shall 
be presumed to have been incurred in or aggravated during 
active military, naval, or air service even if there is no 
record of evidence of such disease during such service.  
38 U.S.C.A. § 1112(c)(1); 38 C.F.R. § 3.309(d)(1); Davis, 10 
Vet. App. at 211.  

The veteran does not currently have a radiogenic disease or 
disease specific to a radiation-exposed veteran, although he 
has tried to claim that he has lung cancer, liver cancer, or 
skin cancer secondary to exposure to radiation.  A valid 
claim for service connection requires proof of present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In fact, the evidence shows that the veteran does 
not have current lung cancer, liver cancer, skin cancer, or 
any of the other radiogenic diseases or diseases specific to 
radiation-exposed veterans.  

In September 1997, when the veteran claimed that he had spots 
on his lungs resulting from exposure to ionizing radiation, 
the head physician of a university medical center attributed 
the veteran's respiratory complaints to asbestosis resulting 
from a thirty-year career as a welder and boilermaker after 
service.  Although liver cysts appeared on various 
examinations from December 1997 to February 2000, they did 
not represent liver cancer.  

The April 1998 and June 1998 ultrasounds, a February 1999 
echogram, and November 1998, January 1999, and May 1999 VA 
medical opinions confirmed that the liver cysts were benign 
and that the rest of the liver was unremarkable.  The veteran 
does not have skin cancer because there was no indication of 
melanoma when multiple dysplastic naevi were removed from his 
face and neck in November 1998.  Similarly, a February 1995 
private ultrasound of the gallbladder and a September 1997 
private abdominal examination were also normal.  The April 
1998 ultrasound that revealed a healthy liver also revealed 
normal kidneys, pancreas, and spleen.  

Even if the veteran had a radiogenic disease or disease 
specific to radiation-exposed veterans, which he does not, he 
has not cited or submitted competent scientific or medical 
evidence that a claimed condition is a radiogenic disease.  
Instead, the September 1997 private physician attributed the 
veteran's respiratory complaints to asbestosis incurred after 
service.  Other examiners hinted that the veteran's 1973 
exposure to welding fumes, which resulted in a one-month 
hospitalization, and the veteran's half-century long history 
of cigarette smoking caused the bronchitis noted in November 
1997 and the chronic obstructive pulmonary disease noted in 
May 1998.  

Nor can the veteran show that he participated in a radiation-
risk activity as defined for VA purposes.  He served on 
active duty for training and active service in the states of 
Oklahoma, Texas, and Washington and overseas in Germany and 
The Netherlands from 1958 to 1964.  

But for that time period, none of the listed radiation-risk 
activities took place anywhere near the veteran.  See 
38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).  
Historically, it is known that weapons tests for Operation 
HARDTACK I took place in the Pacific west of Hawaii from 
April 1958 to October 1958.  Tests for Operation ARGUS took 
place in the Atlantic southwest of South Africa from August 
1958 to September 1958.  Tests for Operation HARDTACK II took 
place in Nevada from September 1958 to October 1958.  Tests 
for Operation DOMINIC I took place in the Pacific west of 
Hawaii from April 1962 to December 1962, and tests for 
Operation DOMINIC II/PLOWSHARE took place in Nevada from July 
1962 to August 1962.  The veteran obviously did not 
participate in any of the listed radiation-risk activities 
because service department records and his own lay statements 
confirm that he was elsewhere at the time.  

For the foregoing reasons, service connection for a 
radiogenic disease or presumptive service connection for a 
disease specific to a radiation-exposed veteran cannot be 
established for this veteran.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Interestingly, because the veteran has 
not identified a specific current disability, the absence of 
current residuals of exposure to ionizing radiation also 
cause the third and fourth theories of service connection to 
fail.  

Direct service connection cannot be established because the 
veteran has not presented evidence of current residuals of 
exposure to ionizing radiation or provided a nexus opinion by 
a medical professional that current residuals of exposure to 
ionizing radiation resulted from any in-service exposure to 
radiation.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Direct service connection can only be established by 
showing that a current disability, claimed as residuals of 
exposure to ionizing radiation, were incurred in or 
aggravated by service.  

This means that the veteran has the burden of providing 
medical evidence that traces causation to an event during 
service.  See Davis, 10 Vet. App. at 211.  The evidence shows 
that the veteran does not have current lung, liver, or skin 
cancer and that his gallbladder, kidneys, pancreas, and 
spleen are normal.  



The claims folder does not include a nexus opinion by a 
medical professional relating any current disability to in-
service radiation exposure in Oklahoma, Texas, Washington, 
Germany, or The Netherlands.  Instead, the September 1997 
private physician attributed the veteran's respiratory 
complaints to asbestosis incurred after service, and other 
examiners hinted that post-service events, including a half-
century long history of cigarette smoking, caused the 
veteran's current illnesses.  

Similarly, presumptive service connection for a chronic 
disease cannot be established because the veteran has not 
presented evidence of current residuals of exposure to 
ionizing radiation that manifested as a chronic disease to a 
compensable degree within one year after the veteran's 
separation from service.  See 38 U.S.C.A. § 1112(a); 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Over thirty years went by after service before the veteran 
claimed that he was sick from exposure to radiation, and he 
has yet to provide a medical opinion that a current chronic 
disease resulted from exposure to in-service radiation and 
manifested in the first year after service.  See Hickson, 
12 Vet. App. at 253; Davis, 10 Vet. App. at 211.  

In the absence of a current radiogenic disease or disease 
specific to a radiation-exposed veteran and without a medical 
opinion relating a current disability to in-service exposure 
to radiation, the evidence is against the claim, and 
entitlement to service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for residuals of exposure 
to ionizing radiation is denied.  


REMAND

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

For the remaining service connection claims, a remand is 
necessary to schedule new VA audiological and dermatology 
examinations for the veteran.  A VA examination and medical 
opinion is necessary if there is competent evidence of 
current disability that may be associated with active service 
but the record does not include sufficient medical evidence 
to make a decision.  See 38 U.S.C.A. § 5103A (West 2002).  

New VA audiological and dermatology examinations are 
necessary to determine the likelihood that current bilateral 
hearing loss, tinnitus, residuals of paronychia of the fourth 
finger of the left hand and the thumb of the right hand, 
residuals of frostbite of the feet, and residuals of 
cellulitis of the left lower leg resulted from active 
service.  A VA audiological examination is also necessary 
because the March 2001 Board remand requested a new VA 
examination of the ears, but none was ever scheduled.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the increased rating claim, the RO needs the opportunity 
to inform the veteran of the new criteria for rating scars, 
which became effective August 30, 2002, and to rate the 
laceration scar on the right ear under the more favorable of 
the old and new rating criteria.  See 67 Fed. Reg. 49,590, 
49,596 (August 30, 2002) (to be codified as amended at 38 
C.F.R. § 4.118 (2003)).  

The new rating criteria became effective after the June 2000 
supplemental statement of the case but were not mentioned in 
the January 2003 supplemental statement of the case.  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
preceding the effective date of the regulatory change, only 
the old rating criteria apply.  For the period from the 
effective date, the more favorable of the old and new 
regulations applies.  VAOPGCPREC 3-00.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

To ensure that VA has fulfilled its duty to assist and inform 
the veteran in the development of the claims, the case is 
remanded to the RO for the following development:  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should contact the appropriate 
VA medical facility(ies) to schedule VA 
audiological and dermatology examinations 
for the veteran.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  
The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.  The VA audiological 
examiner should conduct all indicated 
studies, note whether the claims file was 
reviewed prior to the examination, and 
state a medical opinion as to: 

a) the medical classification of 
bilateral hearing loss and tinnitus, if 
any, and the data for classification; 

b) whether it is at least as likely as 
not that bilateral hearing loss and 
tinnitus resulted from using an 8" 
Howitzer or other heavy artillery 
throughout service, even though the 
veteran was issued earplugs in June 1959, 
or any other event during active duty for 
training with the National Guard from 
February 1958 to August 1958 or active 
service with the Army from October 1958 
to November 1964; and 

c) whether it is at least as likely as 
not that bilateral hearing loss and 
tinnitus resulted from exposure to noise 
in a boilermaker refinery during the 
veteran's thirty-year career as a welder 
and boilermaker following service, injury 
resulting from an August 1999 motor 
vehicle accident, left cerumen impaction 
in August 1999, or any other post-service 
event.  The examiner may opine as to 
whether service as well as post service 
environmental factors are responsible for 
hearing loss and tinnitus ascertained on 
examination.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  


The VA dermatology examiner should be 
provided with the previous and revised 
criteria for rating scars disabilities 
and should conduct all indicated studies, 
note whether the claims file was reviewed 
prior to the examination, and state a 
medical opinion as to: 

d) the medical classification of 
paronychia of the fourth finger of the 
left hand and the thumb of the right 
hand, residuals of frostbite of the 
bilateral feet, and residuals of 
cellulitis of the left lower leg, if any, 
and the data for classification; 

e) whether it is at least as likely as 
not that paronychia of the fourth finger 
of the left hand and the thumb of the 
right hand resulted from paronychia of 
the fourth finger of the left hand from 
July 1960 to August 1960, abscess of the 
right hand in August 1961, paronychia of 
the right thumb in September 1963, or any 
other event during active duty for 
training from February 1958 to August 
1958 or active service from October 1958 
to November 1964; 

f) whether it is at least as likely as 
not that residuals of frostbite of the 
bilateral feet, such as onychomycosis of 
the toenails, resulted from one week of 
round-the-clock exposure to snow and cold 
weather while performing border guard 
duty in Germany in December 1959, or any 
other event during active duty for 
training from February 1958 to August 
1958 or active service from October 1958 
to November 1964; 



g) whether it is at least as likely as 
not that a current bilateral foot 
disability resulted from nicotine 
dependence, and if so, whether it is at 
least as likely as not that the veteran's 
nicotine dependence was incurred in 
active service or, if preexisting 
service, permanently worsened in service; 
and 

h) whether it is as likely as not that 
residuals of cellulitis of the left lower 
leg resulted from cellulitis of the left 
leg in October 1960, repeatedly getting 
struck by 600-pound packages of atomic 
shells, which the veteran claimed swung 
too far by crane during loading duties in 
Germany and The Netherlands, or any other 
event during active duty for training 
from February 1958 to August 1958 or 
active service from October 1958 to 
November 1964.  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall, 11 Vet. App. at 
271.  

In addition, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  See 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, 16 Vet. App. at 187.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an initial compensable rating for a 
service-connected laceration scar on the 
right ear, and of entitlement to service 
connection for bilateral hearing loss, 
tinnitus, residuals of paronychia of the 
fourth finger of the left hand and the 
thumb of the right hand, residuals of 
frostbite of the bilateral feet, and 
residuals of cellulitis of the left lower 
leg based upon the entire evidence of 
record.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issues currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection and 
increased evaluation.  38 C.F.R. § 3.655 (2002).  

Moreover, the governing criteria provide that failure without 
good cause shown to report for any examination in connection 
with a claim for an increased rating will result in the 
denial of the claim.  38 C.F.R. § 3.655 (2002); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

